DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a control apparatus.  Each independent claim identifies the uniquely distinct feature “a capturing control unit configured to output an instruction to start capturing to the image pickup unit without a user operation, to cause the image pickup unit to automatically capture moving images to be recorded; a camerawork decision unit configured to decide camerawork to be given during recording the moving images automatically captured by the capturing control unit from among a plurality of types of camerawork having different change patterns of at least one of a composition of recorded moving images and a focus of the photographic optical system based on information indicating a detection result of the object from the detection unit, before the moving images to be recorded are captured; and a control unit configured to control at least one of the composition and the focus at a capturing start position based on a decision result from the camerawork decision unit before automatic capturing by the capturing control unit is started and perform control to change at least one of the composition and the focus with a pattern corresponding to the decision result to a capturing end position based on the decision result by the camerawork decision unit during the automatic capturing of the moving images to be recorded." The closest prior arts, Tsunematsu (US 2015/0077568 A1) and Tsubusaki (US 2013/0027510 A1) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAT C CHIO/Primary Examiner, Art Unit 2486